Exhibit 10.1

 

SHARE EXCHANGE AGREEMENT

 

SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of August 17, 2011, by and
among JLL Partners Fund IV, L.P., a Delaware limited partnership (“JLL Fund
IV”), JLL Partners Fund V, L.P., a Delaware limited partnership (“JLL Fund V”
and, together with JLL Fund IV, “JLL”), and NetSpend Holdings, Inc., a Delaware
corporation (“NetSpend”).

 

WHEREAS, JLL holds, as of the date of this Agreement, an aggregate of 21,839,225
shares of Common Stock, par value $0.001 per share, of NetSpend (“Common
Stock”), consisting of 6,239,627 shares held by JLL Fund IV and 15,599,598
shares held by JLL Fund V;

 

WHEREAS, NetSpend desires to repurchase shares of Common Stock from third
parties from time to time, and JLL desires to purchase additional shares Common
Stock from time to time, each of which could result in JLL, together with its
affiliates, owning or controlling Common Stock which represents on an
as-converted basis 24.9% or more of the outstanding voting securities of
NetSpend, which actions could require prior approval or notice under certain
state statutes applicable to NetSpend or its subsidiaries;

 

WHEREAS, JLL desires to exchange an aggregate of 7,000,000 shares of Common
Stock for an aggregate of 700,000 shares of non-voting Series A Convertible
Preferred Stock, par value $0.001 per share, of NetSpend (“Series A Preferred
Stock”) on the terms set forth in the form of certificate of designations
attached hereto as Exhibit A (the “Certificate of Designations”);

 

WHEREAS, NetSpend desires to issue and deliver to JLL Fund IV 199,995 shares of
Series A Preferred Stock in exchange for 1,999,950 shares of Common Stock and to
issue and deliver to JLL Fund V 500,005 shares of Series A Preferred Stock in
exchange for 5,000,050 shares of Common Stock, all upon the terms and conditions
set forth in this Agreement; and

 

WHEREAS, NetSpend wishes to permit JLL to exchange additional shares of Common
Stock for Series A Preferred Stock upon request of JLL from time to time, upon
the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the covenants and
undertakings contained herein and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1.               Certificate of Designations.  NetSpend shall cause the
Certificate of Designations to be filed with the Secretary of State of the State
of Delaware as promptly as practicable after the date hereof.

 

--------------------------------------------------------------------------------


 

2.               Exchange of Shares.

 

(a)           JLL Fund IV hereby conveys, assigns, transfers and delivers to
NetSpend at the Closing (as defined below), and NetSpend hereby acquires and
accepts from JLL Fund IV at the Closing, all right, title and interest in and to
1,999,950 shares of Common Stock, free and clear of any lien, encumbrance,
security interest, mortgage, pledge, charge, claim, option, right of first
refusal or call, or restriction of any kind (collectively, “Liens”), such
conveyance, assignment, transfer and delivery to be registered on the books and
records of NetSpend and any transfer agent for the Common Stock.  In
consideration for the conveyance, assignment, transfer and delivery by JLL Fund
IV of 1,999,950 shares of Common Stock to NetSpend, NetSpend hereby issues and
delivers to JLL Fund IV, at the Closing, 199,995 duly authorized, fully paid and
nonassessable shares of Series A Preferred Stock, such issuance and delivery to
be registered on the books and records of NetSpend and any transfer agent for
the Series A Preferred Stock.

 

(b)           JLL Fund V hereby conveys, assigns, transfers and delivers to
NetSpend at the Closing, and NetSpend hereby acquires and accepts from JLL Fund
V at the Closing, all right, title and interest in and to 5,000,050 shares of
Common Stock, free and clear of any Liens, such conveyance, assignment, transfer
and delivery to be registered on the books and records of NetSpend and any
transfer agent for the Common Stock.  In consideration for the conveyance,
assignment, transfer and delivery by JLL Fund V of 5,000,050 shares of Common
Stock to NetSpend, NetSpend hereby issues and delivers to JLL Fund V, at the
Closing, 500,005 duly authorized, fully paid and nonassessable shares of
Series A Preferred Stock, such issuance and delivery to be registered on the
books and records of NetSpend and any transfer agent for the Series A Preferred
Stock.

 

3.             Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place immediately upon the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, without the necessity of any further action on the part of JLL Fund IV
or JLL Fund V.  If the Closing shall not have occurred by August 31, 2011, this
Agreement shall be void ab initio and of no further force or effect.

 

4.             Further Agreements.  NetSpend hereby agrees to permit JLL to
exchange up to an aggregate of 8,000,000 additional shares of Common Stock, each
for 1/10th of a share of Series A Preferred Stock, upon request of JLL Fund IV
and/or JLL Fund V from time to time, upon execution of an exchange agreement on
substantially the same terms as set forth in this Agreement.

 

2

--------------------------------------------------------------------------------


 

5.             Representations and Warranties of JLL.  JLL Fund IV and JLL Fund
V each hereby represents and warrants to NetSpend individually as to itself
(and, for the avoidance of doubt, not jointly and severally) as follows:

 

(a)           Such entity has all requisite power and authority to enter into,
execute, deliver and consummate the transactions contemplated by this Agreement,
and this Agreement has been duly authorized, executed and delivered by such
entity and is a valid and binding obligation of such entity, enforceable against
such entity in accordance with its terms.

 

(b)           The shares of Common Stock being exchanged by such entity pursuant
to the terms of this Agreement are owned beneficially and of record by such
entity, free and clear of any and all Liens.

 

6.             Representations and Agreements of NetSpend.  NetSpend hereby
represents and warrants to each of JLL Fund IV and JLL Fund V as follows:

 

(a)           NetSpend has all requisite power and authority to enter into,
execute, deliver and consummate the transactions contemplated by this Agreement,
and this Agreement has been duly authorized, executed and delivered by NetSpend
and is a valid and binding obligation of NetSpend, enforceable against NetSpend
in accordance with its terms.

 

(b)           Upon the filing of the Certificate of Designations with the
Secretary of State of the State of Delaware, the shares of Series A Preferred
Stock to be issued and delivered by NetSpend pursuant to this Agreement shall be
duly authorized, and, upon issuance and delivery in accordance with this
Agreement, shall be validly issued, fully paid and nonassessable in all
respects.

 

7.             Counterparts; Effectiveness.  This Agreement may be executed in
counterparts, each of which shall be an original with the same effect as if the
signatures were upon the same instrument, and shall become effective when one or
more counterparts have been signed by each of the parties and delivered (by
telecopy or otherwise) to the other parties.

 

8.             Survival.  All covenants, agreements, representations and
warranties made by the parties to this Agreement and in certificates or other
documents delivered pursuant hereto shall survive the Closing.

 

3

--------------------------------------------------------------------------------


 

9.             Amendments; Nonassignability of Rights or Obligations.  This
Agreement may be amended only by a writing executed and delivered by all of the
parties hereto.   Neither this Agreement nor any of the rights, interests or
obligations hereunder may be assigned by any of the parties hereto (whether by
operation of law or otherwise) without the prior written consent of the other
parties.  Subject to the preceding sentence, this Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and permitted assigns.

 

10.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law.

 

11.           Enforcement of Agreement.  Each party hereto agrees that money
damages or any other remedy at law would not be a sufficient or adequate remedy
for any breach or violation of, or a default under, this Agreement by it and
that in addition to all other remedies available to each party hereto, each of
them shall be entitled to the fullest extent permitted by law to an injunction
restraining such breach, violation or default, or threatened breach, violation
or default, and to any other equitable relief, including specific performance,
without bond or other security being required.

 

12.           Entire Agreement; Third-Party Beneficiaries.  This Agreement
constitutes the entire agreement among the parties hereto, and supersedes all
other prior agreements and understandings, both written and oral, among the
parties, or between any of them, with respect to the subject matter hereof, and
is not intended to and shall not confer upon any person or entity other than the
parties hereto any rights or remedies hereunder.

 

13.           Headings.  Headings and captions of the articles and sections of
this Agreement are for convenience of the parties only, and shall be given no
substantive or interpretive effect whatsoever.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Share Exchange Agreement
to be duly executed and delivered as of the date first above written.

 

 

 

 

JLL PARTNERS FUND IV, L.P.

 

 

 

 

 

 

by:

JLL Associates IV, L.P., its General Partner

 

 

 

 

 

 

by:

JLL Associates G.P. IV, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

by:

/s/ Paul S. Levy

 

 

 

Name:

Paul S. Levy

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

JLL PARTNERS FUND V, L.P.

 

 

 

 

 

by:

JLL Associates V, L.P., its General Partner

 

 

 

 

 

 

by:

JLL Associates G.P. V, LLC, its General Partner

 

 

 

 

 

 

 

 

 

 

by:

/s/ Paul S. Levy

 

 

 

Name:

Paul S. Levy

 

 

 

Title:

Managing Member

 

 

 

 

 

 

 

 

 

 

NETSPEND HOLDINGS, INC.

 

 

 

 

 

 

 

 

 

 

by:

/s/ Daniel R. Henry

 

 

 

Name:

Daniel R. Henry

 

 

 

Title:

Chief Executive Officer

 

5

--------------------------------------------------------------------------------


 

The following Schedules and Exhibits have been omitted from this Exhibit:

 

Exhibit A — Certificate of the Designations, Powers, Preferences and Rights of
Series A Convertible Preferred Stock of NetSpend Holdings, Inc.

 

The registrant has furnished a copy of this omitted Exhibit as Exhibit 99.1 to
this Current Report on Form 8-K.

 

6

--------------------------------------------------------------------------------